AMDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's election with traverse of Species VII in the reply filed on 09/09/2021 is acknowledged. The traversal is on the ground(s) that it would not impose an undue burden to prosecute Species I-VI. This is not found persuasive because (a) Species I-VI are non-elected embodiments and (b) the entire application contains a number of species that are patentably distinct from one another and including divergent claimed subject matter that separate the species. And such recognized divergent subject matter separating the species is a burden to examination. Applicant’s traversal is also not found persuasive because the species are distinct due to their mutually exclusive characteristics, and furthermore, the species are not obvious variants of each other based on the current record.
	With respect to the identification of generic claims, Examiner agrees at least claim 1 is generic to all species, at least claim 2 is generic to Species I-IV and VI-VII, and at least claims 1-5 are generic to Species VI and VII. However, as indicated above, the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
. 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,681,947 (hereinafter: ‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘947 discloses: 
For claim 1, ‘947 teaches a device for adjusting the fit of a garment, the device comprising: 
a monorail track with a plurality of rail teeth spaced along a length thereof (a track comprising an elongate shoe slot and a plurality of track teeth, claim 1 of ‘947); 
a rail carriage slidably engaged with the monorail track (a button comprising a shoe designed to removably engage with the track, claim 1 of ‘947); and 
a button operatively attached to the rail carriage (button comprises the shoe, claim 1 of ‘947), wherein: 
at least one of the rail carriage and the button includes a locking device to removably engage with the plurality of track teeth (a plurality of button teeth operatively attached to the spring, claim 1 of ‘947).

		For claim 2, ‘947 teaches a device for adjusting the fit of a garment, the device comprising: 
a monorail track with a plurality of rail teeth spaced along a length thereof (a track comprising an elongate shoe slot and a plurality of track teeth, claim 1 of ‘947);
a rail carriage slidably engaged with the monorail track (a button comprising a shoe designed to removably engage with the track, claim 1 of ‘947); 
a button (button, claim 1 of ‘947)  operatively attached to the rail carriage (comprising a shoe designed to removably engage with the track, claim 1 of ‘947), wherein the button comprises: 
a button head (button head, claim 1 of ‘947); 
a button protrusion extending from the button head toward the monorail track (a button post attached to a distal end from the button head, claim 1 of ‘947); and 
a locking device designed to engage with the plurality of teeth (the button comprising button teeth, claim 1 of ‘947); and 
a spring compressably engaged with the locking device, such that when the spring is in a relaxed state, the locking device is engaged with a tooth among the plurality of teeth and when the spring is in a compressed state, the locking device is disengaged with the plurality of teeth, allowing the button and rail carriage to slide freely along a length of the monorail track (when the spring is not compressed, the plurality of button teeth are designed to removably engage with the plurality of track teeth; and when the spring is compressed, the plurality of button teeth are designed to disengage from the plurality of track teeth, claim 1 of ‘947). 
	
For claim 3, ‘947 teaches the device of claim 2, wherein: the monorail track comprises a planar monorail with a central linear orifice extending along a length thereof; and the plurality of monorail teeth are spaced along inner edges of the monorail track along the central linear orifice (a plurality of track teeth comprising a plurality of upper track teeth positioned proximate to an upper edge of the elongate shoe slot and a plurality of lower track teeth positioned proximate to a lower edge of the elongate shoe slot, claim 1 of ‘947). 

For claim 4, ‘947 teaches the device of claim 3, wherein the locking device is an engagement pin extending from the button head within the button protrusion (a trigger post positioned within the button trigger slot and a trigger head engaged with an edge of the trigger post proximate to the button head, claim 1 of ‘947).

For claim 8, ‘947 teaches the devise of claim 3, wherein the locking device is a trigger post, wherein an end of the trigger post distal from the button head comprises a button tooth (a trigger post positioned within the button trigger slot, and a lower shoe attached to an end of the trigger post and wherein the lower shoe is the shoe designed to removably engage with the track). 

For claim 9, ‘947 teaches the device of claim 8, wherein a central portion of the button protrusion comprises the trigger post (a button trigger slot extending through the button head, the button post and the button shoe wherein the trigger post is positioned within the button trigger slot, claim 1 of ‘947).

Status of Claims
Claims 10 and 11 are free of prior art. 

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 should end with a period (“.”).  Appropriate correction is required.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0289600 A1 to Shirai (hereinafter “Shirai”).
	For claim 1, Shirai discloses adevice for adjusting the fit of a garment, the device comprising: 
a monorail track (band 10, see fig. 1b below) with a plurality of rail teeth spaced along a length thereof (engagement grooves 12); 

    PNG
    media_image1.png
    401
    911
    media_image1.png
    Greyscale

a rail carriage (buckle body 24) slidably engaged with the monorail track (the buckle body 24 is open as an insertion port in a sliding direction of the band 10, and the interior of the buckle body 24 serves as insertion space 26 of the band 10; para 0045); and 
a button (operating piece 30) operatively attached to the rail carriage (operating piece 30 attached to buckle body 24 at connection shaft 35), wherein: 
at least one of the rail carriage and the button includes a locking device (engagement pawl 31) to removably engage with the plurality of track teeth (para 0046). 

Claims 2-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0015136 A1 to Yue (hereinafter “Yue”).
For claim 2, Yue discloses a device for adjusting the fit of a garment, the device comprising: 
a monorail track (track 302) with a plurality of rail teeth spaced along a length thereof (teeth 308 and 310, see fig. 3c below);


    PNG
    media_image2.png
    365
    444
    media_image2.png
    Greyscale

a rail carriage (pawl assembly 106) slidably engaged with the monorail track (pawl assembly 106 includes opposing pawls 108 that may be engaged with ratchet assembly 104 to facilitate fastening of first end 105 to second end 107; para 0011); 
a button (see annotated fig. 4 below) operatively attached to the rail carriage (“button” operatively attached within pawl assembly 106), 

    PNG
    media_image3.png
    439
    759
    media_image3.png
    Greyscale

wherein the button comprises: 
a button head (see annotated fig. 4 above); 
a button protrusion extending from the button head toward the monorail track (see annotated fig. 4 above); and 
a locking device (see annotated fig. 4 above) designed to engage with the plurality of teeth (paras 0027-0029); and 
a spring compressably engaged with the locking device, such that when the spring is in a relaxed state, the locking device is engaged with a tooth among the plurality of teeth and when the spring is in a compressed state, the locking device is disengaged with the plurality of teeth, allowing the button and rail carriage to slide freely along a length of the monorail track (para 0028).  

	For claim 3, Yue discloses the device of claim 2, wherein: the monorail track comprises a planar monorail with a central linear orifice extending along a length thereof; and the plurality of monorail teeth are spaced along inner edges of the monorail track along the central linear orifice (see 302 below).

    PNG
    media_image4.png
    179
    296
    media_image4.png
    Greyscale

  
	For claim 4, Yue discloses the device of claim 3, wherein the locking device is an engagement pin extending from the button head within the button protrusion (see annotated fig. 4 above wherein the “locking device” portion is configured to fit within the “button protrusion,” spring box mechanism, and includes engagement pin 108 and tapered head 402 for engaging with teeth of track 302).  

For claim 5, Yue discloses he device of claim 4, wherein:MARTIN.ERIC-LZ.002CIP 1PATENT 
the button and the rail carriage together house the spring (spring box mechanism, see para 0028), which is a centrally located spring (spring configured central with respect to the edges of the pawl assembly 106, see fig. 4), and the engagement pin, which is stabilized within an end of the spring proximate to the monorail track (see annotated fig. 4 below); and

    PNG
    media_image5.png
    382
    446
    media_image5.png
    Greyscale

the rail carriage extends through the linear orifice in the monorail track and is designed to slide along a length of the monorail (see annotated fig. 4 below). 

    PNG
    media_image6.png
    282
    318
    media_image6.png
    Greyscale


	For claim 8, Yue discloses the device of claim 3, wherein the locking device is a trigger post, wherein an end of the trigger post distal from the button head comprises a button tooth (pawl 108 at distal end from button head, see fig. 4).  

	For claim 9, Yue discloses the device of claim 8, wherein a central portion of the button protrusion comprises the trigger post (see annotated fig. 4 in claim 1 above wherein the “locking device” portion is configured to fit within the “button protrusion,” spring box mechanism, and includes engagement pin 108 and tapered head 402 for engaging with teeth of track 302).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732